Title: To Thomas Jefferson from Blair McClenachan, 29 November 1802
From: McClenachan, Blair
To: Jefferson, Thomas


          
            Sir,
            Philadelphia, Novr. 29. 1802.
          
          I must again entreat you, to have the goodness to pardon me for again, troubling you: Nothing less than the pressure of Severe circumstances, could have extorted from me the former application. These circumstances have not Since improved.
          The enclosed paper, which my fellow citizens have executed, not only without my Solicitation, but without my privity or knowledge, Shews the place they Still honor me with in their regard, and at the Same time Solicits for me, an office the duties of which, I trust I Should not be incompetent to discharge.
          Please, Sir, to accept the acknowledgments, of my gratitude, for the blessings conferred on this happy country, by your administration, and of my most profound personal respect.
          
            Blair Mclenachan
          
         